—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Ambrosio, J.), dated January 5, 1993, which, upon a fact-finding order of the same court, dated December 7, 1992, made upon his admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a controlled substance in the third degree, adjudged him to be a juvenile delinquent, and, inter alia, placed him on probation for two years. The appeal brings up for review the denial, after a hearing, of the appellant’s motion to suppress physical evidence.
Ordered that the order of disposition is affirmed, without costs or disbursements.
While being pursued by the police, the appellant discarded a paper bag which contained a quantity of heroin. The hearing record supports the Family Court’s finding that the appellant disposed of the contraband in a calculated effort to evade the police (see, People v Boodle, 47 NY2d 398, cert denied 444 US 969; People v Dukes, 184 AD2d 522; People v Martin, 140 AD2d 632; People v Williams, 137 AD2d 568). Because the appellant abandoned the contraband, his motion to suppress the evidence was properly denied (see, People v Howard, 50 NY2d 583, 592-593, cert denied 449 US 1023). Sullivan, J. P., Ritter, Pizzuto and Hart, JJ., concur.